Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Center for Tobacco Products,
Complainant
v.
Chappys Drive Thru Convenience Store LLC,
Respondent.

Docket No. C-13-1252
FDA Docket No. FDA-2013-H-1053

Decision No. CR2986

Date: November 7, 2013

INITIAL DECISION AND DEFAULT JUDGMENT

The Center for Tobacco Products (CTP) filed an Administrative Complaint
(Complaint) against Respondent, Chappys Drive Thru Convenience Store LLC,
that alleges facts and legal authority sufficient to justify the imposition of a civil
money penalty of $250. Respondent did not answer the Complaint, nor did
Respondent request an extension of time within which to file an answer.
Therefore, I enter a default judgment against Respondent and assess a civil money
penalty of $250.

CTP began this case by serving the Complaint on Respondent and filing a copy of
the Complaint with the Food and Drug Administration’s (FDA) Division of
Dockets Management. The Complaint alleges that Respondent impermissibly sold
tobacco products to minors and failed to verify that a purchaser of a tobacco
product was of sufficient age, thereby violating the Federal Food, Drug, and
Cosmetic Act (Act), 21 U.S.C. § 301 ef seq., and its implementing regulations,
Cigarettes and Smokeless Tobacco, 21 C.F.R. Part 1140 (2012). CTP seeks a civil
money penalty of $250.

On September 4, 2013, CTP served the Complaint on Respondent by United
Parcel Service (UPS), pursuant to 21 C.F.R. §§ 17.5 and 17.7 In the Complaint
and accompanying cover letter, CTP explained that within 30 days, Respondent
must take one of the following three actions: pay the penalty, file an answer, or
request an extension of time within which to file an answer. CTP warned
Respondent that if it did not comply with one of the actions within 30 days, an
Administrative Law Judge could, pursuant to 21 C.F.R. § 17.11, issue an initial
decision ordering Respondent to pay the full amount of the proposed penalty.

Respondent has not filed an Answer within the time provided by regulation, nor
has it requested an extension. Pursuant to 21 C.F.R. § 17.11(a), 1am required to
“assume the facts alleged in the complaint to be true” and, if those facts establish
liability under the Act, issue a default judgment and impose a civil money penalty.
Accordingly, I must determine whether the allegations in the Complaint establish
violations of the Act.

Specifically, CTP alleges the following facts in its Complaint:

e Respondent owns Chappy’s Drive Thru Convenience Store, an
establishment that sells tobacco products and is located at 157 West Main
Street, Gas City, Indiana 46933. Complaint § 3.

¢ On October 16, 2012, at approximately 2:35 PM, an FDA-commissioned
inspector observed two violations of 21 C.F.R. Part 1140 at Respondent’s
establishment. The inspector observed a violation of 21 C.F.R.
§ 1140.14(a) when “a person younger than 18 years of age was able to
purchase Grizzly Long Cut Wintergreen smokeless tobacco . . . [.]” The
inspector also observed a violation of 21 C.F.R. § 1140.14(b)(1) when “the
minor's identification was not verified before the sale... .” Complaint
q 10.

¢ On October 19, 2012, CTP issued a Notice of Compliance Check
Inspection (Notice) to Chappy’s Drive Thru Convenience Store, due to the
October 16, 2012 inspection. The Notice informed Respondent that “a
minor was able to . . . purchase a regulated tobacco product at
approximately 2:35 PM” on October 16, 2012. Complaint § 10.

¢ On November 29, 2012, CTP issued a Warning Letter to Respondent
specifying the violations the inspector observed at the establishment on
October 16, 2012. The letter warned Respondent that if it failed to correct
the violations, a civil money penalty could be imposed on it or other
regulatory action by the FDA and that it was Respondent’s responsibility to
ensure compliance with the law. Initially, the CTP did not receive a
response to the Warning Letter. “UPS records [reflect] that the letter was
received on November 30, 2012, by ‘Chapman.’” Complaint § 11.

e On February 15, 2013, by letter, CTP notified Chappy’s Drive Thru
Convenience Store that it had not received a response to the Warning Letter
and reaffirmed Respondent’s “continuing obligation to be in compliance
with Act and its implementing regulations.” Subsequently, “[o]n February
19, 2013, by telephone message, an individual who identified himself as
‘Bo’ responded to the Warning Letter” on Respondent’s behalf. In its
Complaint, CTP summarized Bo’s message as follows: ““Bo’ stated that
the establishment verifies the identification of all individuals who enter the
store.” Complaint § 11.

e During a subsequent inspection, conducted on March 4, 2013, FDA-
commissioned inspectors documented additional violations of 21 C.F.R.
Part 1140 at Respondent’s establishment. Specifically, inspectors
documented a violation of 21 C.F.R. § 1140.14(a) when “a person younger
than 18 years of age was able to purchase a package of Camel Crush
cigarettes .. . at approximately 6:05 PM ET.” Complaint

e CTP issued a Notice of Compliance Check Inspection (Notice) to Chappy’s
Drive Thru Convenience Store on March 7, 2013, informing Respondent
that an inspection had been conducted on March 4, 2013, and “that during
this inspection a minor was able to enter the establishment and purchase a
regulated tobacco product at approximately 6:05 PM.” Complaint 2.

I find that these facts, which I must assume are true, establish that Respondent is
liable under the Act. See 21 C.F.R. § 17.11(a). The Act prohibits misbranding of
a tobacco product. 21 U.S.C. § 331(k). A tobacco product is misbranded if
distributed or offered for sale in any state in violation of regulations issued under
section 906(d) of the Act, codified at 21 U.S.C. § 387f(d). See 21 U.S.C. §
387(a)(7)(B); 21 C.F.R. § 1140.1(b). The Secretary issued the regulations at 21
C.F.R. Part 1140 under section 906(d) of the Act. 21 U.S.C. § 387(a); 21 U.S.C.
§ 387f(d)(1); 75 Fed. Reg. 13,229 (Mar. 10, 2010). The regulations prohibit the
sale of cigarettes to any person younger than 18 years of age. 21 C.F.R. §
1140.14(a). The regulations also require retailers to verify, by means of photo
identification containing a purchaser’s date of birth, that no person purchasing
cigarettes is younger than 18 years of age. 21 C.F.R. 1140.14(b)(1).

In the present case, Respondent committed three violations of regulations
contained in 21 C.F.R. Part 1140 within a five-month period. Specifically, on
October 16, 2012, Respondent sold a regulated tobacco product to a person
younger than 18 years of age, in violation of 21 C.F.R. § 1140.14(a), and failed to
verify by means of photographic identification that the purchaser of the tobacco
product was of sufficient age, in violation of 21 C.F.R. § 1140.14(b)(1).
Subsequently, on March 4, 2013, Respondent sold a regulated tobacco product to a
minor. Therefore, Respondent’s actions constitute violations of law for which a
civil money penalty is merited.

The regulations require me to impose a civil money penalty in an amount that is
either the maximum provided for by law or the amount sought in the Complaint,
whichever is smaller. 21 C.F.R. § 17.11(a)(1)-(2). The regulations currently
allow a maximum penalty of $500 for a third violation within a five-month period.
See 21 C.F.R. § 17.2. CTP, however, has requested a fine of $250. Therefore, I
find that a civil money penalty of $250 is warranted and so order one imposed.

/s/
Steven T. Kessel
Administrative Law Judge

